Exhibit 10.1 (b)

LOGO [awc_corp-logo276x71.jpg]


 

EMPLOYMENT AGREEMENT

        THIS AGREEMENT, made as of September 1, 2008, between Mr. Jonathan Wolk
(the “Employee”) and American Woodmark Corporation, a Virginia corporation (the
“Company”).

        WHEREAS, the Company desires to assure that it will have the benefit of
the continued service and experience of the Employee, who is an integral part of
the Company’s senior management, and the Employee is willing to enter into an
agreement to such end upon the terms and conditions set forth in this Agreement.

        WHEREAS, the Company and the Employee each desire that this Agreement
replace and supersede the Employment Agreement, dated as of April 1, 2006 (“the
Prior Employment Agreement”), between the Company and the Employee.

        NOW, THEREFORE, in consideration of the foregoing and the mutual
agreements herein contained, the parties agree as follows:

              1.   Employment.   The Company hereby employs the Employee and the
Employee hereby accepts employment upon and agrees to the terms and conditions
set forth herein.

              2.   Term.   The term of employment under this Agreement (the
“Term”) shall commence upon execution of this Agreement by both parties and end
on December 31, 2009; provided, however, that beginning on January 1, 2010 and
each January 1 thereafter, the Term of this Agreement shall automatically be
extended for one additional calendar year unless, on or before November 1 of the
preceding year, either party gives notice that employment under this Agreement
will not be so extended; and further provided that if a Change of Control (as
defined below) occurs during the original or extended term of this Agreement,
this Agreement shall continue in effect for a period of 12 months beyond the
month in which the Change of Control occurred.

        Notwithstanding the foregoing, as provided in Section 7 (c), this
Agreement shall terminate immediately upon the Employee’s death, disability or
retirement, or if the Employee voluntarily terminates his employment under
circumstances to which Section 7 (d) does not apply.

              3.   Compensation.

                  a.   Salary.    During the Employee’s employment hereunder,
the Company shall pay the Employee for all services rendered by the Employee a
base salary at an annual rate of at least $278,100, with upward annual
adjustments as the Company shall deem appropriate from time to time and as
approved according to the general practices of and under the authority levels
required by the Company. Such salary shall be payable to the Employee in
accordance with the Company’s usual paying practices for salaried employees.

                  b.   Annual Cash Bonus.   In addition to base salary, the
Employee shall be entitled to participate in the Company’s annual incentive
program with a bonus opportunity of between 0% and 100% of the Employee’s base
salary. The actual amount of such bonus for any fiscal year shall be related to
the achievement of certain performance objectives to be set at the beginning of
each fiscal year by the Compensation Committee of the Board (“the Committee”).
Nothing in this Agreement, however, shall be construed as a guarantee of an
annual payment of the annual cash bonus. The annual bonus, if any, shall be paid
to the Employee in a single lump sum as soon as reasonably practicable following
the end of the fiscal year to which it relates, but in no event later than 90
days after the end of such fiscal year.

                  c.   Other Executive Compensation Benefits.   The Employee
shall also be eligible for any other executive compensation policies, benefits,
plans, or programs as are afforded generally by the Company from time to time to
its senior personnel, including but not limited to grants of stock options and
shareholder value units and participation in the American Woodmark Corporation
Pension Restoration Plan. Nothing in this Agreement, however, shall be construed
as a guarantee that the Board or the Committee will approve any level of such
benefits that are at the sole discretion of the Board or the Committee.

                  d.   Other Salaried Benefits.   The Employee shall also be
eligible for any employee benefit plans, policies, or programs as are generally
available from time to time to other salaried employees of the Company.


              4.   Duties.   The Employee shall continue to perform his duties
as Vice President & Chief Financial Officer of the Company, and shall faithfully
and to the best of his ability perform such duties and responsibilities as may
be reasonably assigned by the Company’s President.

              5.   Extent of Services.   During the Employee’s employment
hereunder, the Company expects and the Employee agrees that the Employee shall
devote sufficient time, attention and energy to the business of the Company so
as to adequately fulfill his assigned duties and responsibilities. Furthermore,
the Company and the Employee agree that the business of the Company shall take
reasonable priority over any other active business engaged in by the Employee.

              6.   Restrictive Covenants.

                  a.   Non-competition Restriction.   Except with the prior
written consent of the Company, the Employee shall not, either during his
employment hereunder or for the period of time after termination of his
employment hereunder during which the Employee accepts severance payments
pursuant to Section 7(b) (if applicable), directly or indirectly manage,
operate, control, be employed by, participate in, consult with, render services
to, or be connected in any manner with the management, operation, ownership or
control of any business or venture in competition in the United States with the
business of the Company. For purposes of this Section 6(a), a business or
venture shall be deemed to be in competition with the business of the Company if
that business or venture or any of its affiliates manufactures, distributes, or
otherwise engages in the design, sale, or transportation of cabinets for
residential use, including but not limited to such cabinet products intended for
the primary use in the kitchen or bathroom. Nothing in this Section 6(a)
however, shall prohibit the Employee from owning securities of the Company or
from owning as an inactive investor up to 5% of the outstanding voting
securities of any issuer which is listed on the New York Stock Exchange,
American Stock Exchange or the NASDAQ Stock Market or any of their respective
successors. If the Employee directly or indirectly manages, operates, controls,
is employed by, participates in, consults with, renders services to, or is
connected in any manner with the management, operation, ownership or control of
any business or venture which is in competition in the United States with the
business of the Company, then the Company shall be entitled to immediately
terminate any and all severance payments being made pursuant to Section 7(b), if
any, and other benefits to which the Employee would otherwise be entitled.

                  b.   Non-solicitation Agreement.   Except with the prior
written consent of the Company, the Employee shall not directly or indirectly
seek to employ, entice away or in any other manner persuade or attempt to
persuade any person employed by the Company or any of its subsidiaries to leave
the employ of any of them. Notwithstanding the foregoing, if any person employed
by the Company or any of its subsidiaries who is not an officer, vice president,
regional sales manager or operations manager of the Company or its subsidiaries
actively seeks out the Employee and initiates contact with the Employee for
purposes of obtaining employment with the Employee at the Employee’s then place
of business, such action shall not constitute a violation of this provision. The
provisions of this Section 6(b) shall remain in full force and effect for a
period of 12 months after the end of the Term.

                  c.   Confidential Information.   The Employee further agrees
to keep confidential, and not to use for his personal benefit or for any other
person’s benefit, any and all proprietary information received by the Employee
relating to inventions, products, production methods, financial matters, sources
of supply, markets, marketing methods and customers of the Company in existence
on the date hereof or developed by or for the Company during the Term. This
Section 6(c) shall remain in full force and effect after the Term without limit
in point of time, but shall cease to apply to information that legitimately
comes into the public domain.

                  d.   Specific Enforcement.   It is agreed and understood by
the parties hereto that, in view of the nature of the business of the Company,
the restrictions in subsections 6(a), (b) and (c) above are reasonable and
necessary to protect the legitimate interests of the Company, monetary damages
alone are not an adequate remedy for any breach of such provisions, and any
violation thereof would result in irreparable injuries to the Company. The
Employee therefore acknowledges that, in the event of his violation of any of
such restrictions, the Company shall be entitled to obtain from any court of
competent jurisdiction preliminary and permanent injunctive relief as well as
damages and an equitable accounting of all earnings, profits and other benefits
arising from such violation, which rights shall be cumulative and in addition to
any other rights or remedies to which the Company may be entitled.

                  e.   Extension.   If Employee breaches Section 6(a) above, the
duration of the period identified shall be computed from the date he resumes
compliance with the covenant or from the date Employer is granted injunctive or
other equitable relief by a court of competent jurisdiction enforcing the
covenant, whichever shall first occur, reduced by the number of days Employee
was not in breach of the covenant after termination of employment, or any delay
in filing suit, whichever is greater.

              7.   Termination of Employment and Severance Payments.

                  a.   Termination by the Company for Cause.   During the Term,
the Company may terminate the Employee’s employment under this Agreement at any
time for Cause (as hereinafter defined) upon written notice specifying the Cause
and the date of termination. Payments under this Agreement shall cease as of the
date of termination for Cause. For purposes of this Agreement, “Cause” means
neglect of duty which is not corrected after 90 days’ written notice thereof;
misconduct, malfeasance, fraud or dishonesty which materially and adversely
affects the Company or its reputation in the industry; or the conviction for, or
the entering of a plea of Nolo Contendere to, a felony or a crime involving
moral turpitude.



                  b.   Termination by the Company without Cause or Decision by
the Company to Not Extend the Term.   During the Term, the Company may terminate
the Employee’s employment under this Agreement at any time for any reason other
than Cause upon written notice specifying the date of termination. If on an
effective date that is during the Term, the Company terminates the Employee’s
employment for reasons other than Cause (which includes but is not limited to
termination by the Company for what the Company believes to be Cause when it is
ultimately determined that the Employee was terminated without Cause), or the
Company notifies the Employee in accordance with Section 2 that it has decided
not to extend the Term of this Agreement, then the Company shall pay the
Employee severance payments equal in total to 1.00 times his base salary, paid
over a period of 12 months. For purposes of the preceding sentence, the
Employee’s base salary shall be equal to the greater of (i) the base salary in
effect on the date of termination or (ii) the Employee’s highest base salary
rate in effect during the Term of this Agreement. Subject to payment timing
requirements of subsection (f) below which may cause a delay in payments for the
Employee, severance payments shall be made in accordance with the Company’s
usual payroll practices for salaried employees beginning with the period
immediately following the Employee’s termination of employment. Notwithstanding
the foregoing, if the Company terminates the Employee’s employment for reasons
other than for Cause, or the Company notifies the Employee in accordance with
Section 2 that it has decided not to extend the Term of the Agreement and such
termination date or last day of the Term of the Agreement is within either (i)
three months before a Change in Control, or (ii) one year after a Change in
Control, then the Employee shall receive the severance benefit under Section
7(e) rather than and in lieu of any amounts payable under this Section 7(b). The
severance benefit payable pursuant to the preceding sentence shall be paid at
the time and form set forth in Section 7(e).

                  c.   Termination in Event of Death, Disability, Retirement or
Voluntary Resignation by the Employee.   If the Employee dies, becomes disabled,
or retires during the Term, or if the Employee voluntarily terminates his
employment during the Term under circumstances to which Section 7(d) does not
apply, his employment under this Agreement shall terminate immediately and
payment of his base salary hereunder shall cease as of the date of termination;
provided, however, that the Company shall remain liable for payment of any
compensation owing but not paid as of the date of termination for services
rendered before termination of employment. For purposes of this Agreement, the
Employee shall be deemed to be disabled if the Employee (i) is unable to engage
in any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, or (ii) is,
by reason of any medically determinable physical or mental impairment which can
be expected to result in death or can be expected to last for a continuous
period of not less than 12 months, receiving income replacement benefits for a
period of not less than 3 months under an accident and health plan covering
employees of the Company.

                  d.   Termination on Change of Control.   By delivering 15
days’ written notice to the Company, the Employee may terminate his employment
for Good Reason under this Agreement at any time within one year after a Change
in Control.

        For purposes of this Agreement, “Good Reason” means a change in
circumstances described in (i),(ii),(iii),(iv) or (v):

    (i)        The Employee’s base salary is reduced,


    (ii)        The Employee is not in good faith considered for a bonus as
described in Section 3b.,


    (iii)        The Employee is not in good faith considered for other
executive compensation benefits as described in Section 3(c),


    (iv)        The Employee’s place of employment is relocated to a location
further than 50 miles from Employee’s current place of employment, or


    (v)        The Employee’s working conditions or management responsibilities
are substantially diminished (other than on account of the Employee’s
disability, as defined in Section 7c);


provided, however, that if the Employee consents in writing to a change in
circumstance, “Good Reason” as defined above, will not include the change in
circumstance to which the Employee has consented.

        For purposes of this Agreement, “Change of Control” means an event
described in (i), (ii), (iii), or (iv):

    (i)        The acquisition by a Group of Beneficial Ownership of 30% or more
of the Stock or the Voting Power of the Company, but excluding for this purpose:
(A) any acquisition of Stock by the Company (or a subsidiary), or an employee
benefit plan of the Company; (B) any acquisition of Stock by management
employees of the Company; or (C) the ownership of Stock by a Group that owns 30%
or more of the Stock or Voting Power of the Company on the date of this
Agreement; provided, however, that the acquisition of additional Stock by any
such Group other than management employees in an amount greater than 5% of the
then outstanding Stock shall not be excluded and shall constitute a Change of
Control.





    (ii)        Individuals who constitute the Board of Directors of the Company
on the date of this Agreement (the “Incumbent Board”) cease to constitute at
least a majority of the Board of Directors of the Company, provided that any
individual who becomes a director of the Company subsequent to the date of this
Agreement, whose election or nomination for election by the Company’s
shareholders was approved by vote of at least a majority of directors then
comprising the Incumbent Board shall be deemed a member of the Incumbent Board,
and provided further, that any individual who was initially elected as a
director of the Company as a result of an actual or threatened election contest,
as such terms are used in Rule 14a-11 of Regulation 14A promulgated under the
Securities Exchange Act of 1934, as amended (the “Act”), or any other actual or
threatened solicitation of proxies or consents by or on behalf of any person
other than the Board shall not be deemed a member of the incumbent Board;






    (iii)        Approval by the shareholders of the Company of a
reorganization, merger or consolidation, in each case, in which the owners of
100% of the Stock or Voting Power of the Company do not, following such
reorganization, merger or consolidation, beneficially own, directly or
indirectly, more than 50% of the outstanding shares of common stock or Voting
Power of the corporation or other entity resulting from such reorganization,
merger or consolidation.






    (iv)        A complete liquidation or dissolution of the Company or the sale
or other disposition of all or substantially all of the assets of the Company.






    (v)        For purposes of this Agreement, “Group” means any individual ,
entity or group within the meaning of Section 13(d)(3) or 14(d)(2) of the Act;
“Beneficial Ownership” has the meaning in Rule 13d-3 promulgated under the Act;
“Stock” means the then outstanding shares of common stock of the Company; and
“Voting Power” means the combined voting power of the outstanding voting
securities entitled to vote generally in the election of directors.






    (vi)        Notwithstanding anything in this paragraph (d) to the contrary,
a “Change in Control” shall not have occurred under this Agreement unless the
event also meets the requirements of a “change in the ownership or effective
control of a corporation, or a change in the ownership of a substantial portion
of assets of a corporation” under Treasury Regulation 1.409A-3(i)(5).




                  e.   Severance Payments.   If the Employee terminates his
employment within one year after a Change of Control pursuant to Section 7(d),
or if the Company terminates the Employee’s employment for any reason other than
Cause (as defined in Section 7(a)) either within three months before or within
one year after a Change of Control, the Employee shall be entitled to a
severance payment under this Section 7(e) in an amount equal to two times the
sum of (i) the Employee’s annual base salary rate in effect at the termination
of employment or, if greater, the Employee’s largest annual base salary rate in
effect during the Term of this Agreement, plus (ii) an amount equal to the
greater of the average of the bonuses paid to the Employee for the three fiscal
years preceding the year in which employment is terminated or 60% of the maximum
eligible annual cash bonus for the year of termination. Subject to payment
timing requirements of subsection (f) below which may cause a delay in the
payments to the Employee, this severance payment shall be made to the Employee
in a single lump sum within 10 business days of the date of the Employee’s
termination of employment. Notwithstanding the preceding sentence, if the
independent accountants acting as auditors for the Company on the date of the
Change of Control determine that such single payment, together with other
compensation received by the Employee that is contingent on a Change of Control,
would constitute “excess parachute payments” within the meaning of Section 280G
of the Internal Revenue Code of 1986, as amended (the “Code”), (as well as any
successor or similar sections thereof). Subject to the excise tax provisions of
Code Section 4999 (as well as any successor or similar sections thereof), the
Employee shall be entitled to receive from the Company, in addition to any other
amounts payable hereunder, a lump sum payment equal to 100% of such excise tax,
plus an amount equal to the federal and state income tax, FICA, and Medicare
taxes (based upon Employee’s projected marginal income tax rates) on such lump
sum payment. The amounts under the preceding sentence shall be paid to the
Employee as soon as may be practicable after such final determination is made
and in all events shall be made no later than the end of the Employee’s taxable
year next following his taxable year in which he remitted the related taxes.

                  f.   Payment Timing.   The parties anticipate that the
Employee will be a “specified employee” as defined in Section 409A of the Code
at a termination. The determination of whether the Employee is a specified
employee shall be determined under the policy established by the Company. In the
event that the Employee is a specified employee at the termination and the
termination is described in clause (b), (c) or (e), any amount due or payable
other than on account of death or disability under paragraphs (b), (c) or (e)
within the six months after the termination shall be paid in a lump sum payment
on the first business day that is more than six months after the termination.

                  g.   Separation from service.   Notwithstanding anything in
this Agreement to the contrary, the Employee’s employment shall be deemed to
have terminated if, and only if, such termination constitutes a “separation form
service” within the meaning of Section 409A of the Code.

              8.   Vacation.   During the Term, the Employee shall be entitled
to a vacation in each calendar year in accordance with the Company’s policy
during which vacation his compensation shall be paid in full.



              9.   Insurance.   In accordance with Section 3(d), while he is
employed by the Company, the Employee and his eligible dependents as insureds
shall be covered under existing insurance policies on the same terms and
conditions as offered to all full-time salaried employees. In accordance with
Company policy, coverage under the Company’s insurance policies terminates on
the date that employment terminates. If the Company terminates the Employee’s
employment during the Term of this Agreement for any reason except Cause, or if
the Employee terminates his employment within two years following a Change of
Control as contemplated by Section 7(d), the Company shall reimburse the
Employee for the required COBRA premiums, to the extent the Company subsidizes
the group medical plan premium for active salaried employees, for a period not
to exceed 12 months so long as the Employee is not eligible for coverage under
another group medical plan. If the Employee becomes eligible for coverage under
another group medical plan, the Company shall cease reimbursement for COBRA
premiums on the date the Employee first becomes eligible for coverage under the
other plan. The Company’s reimbursement for COBRA premiums shall include a
separate reimbursement amount for the Employee’s tax liability on the COBRA
premiums at the Employee’s incremental tax rate (the “Gross-up Amount”). The
Gross-up Amount shall be paid by the Company to the Employee by March 15 of the
calendar year following the calendar year for which such COBRA premiums are
applied. Notwithstanding the foregoing, the Gross-up Amount due or payable
within six months after termination of employment shall be paid in a lump sum
payment on the first business day that is more than six months after the
termination. Nothing in this Section 9 shall be interpreted to prohibit the
Company from changing or terminating any benefit package or program at any time
and from time to time so long as the benefits hereunder, considered in the
aggregate, are comparable at any given time to the benefits provided to
similarly situated employees of the Company at that time.

              10.   Notice.   All notices, requests, demands and other
communications hereunder shall be in writing and shall be effective upon the
mailing thereof by registered or certified mail, postage prepaid, and addressed
as set forth below:

a.

 

If to the Company:

 

 

 

 

 

Mr. Kent Guichard

   

President and Chief Executive Officer

   

American Woodmark Corporation

   

3102 Shawnee Drive

   

Winchester, VA 22601

 

 

 

b.

 

If to the Employee:

 

 

 

 

 

Mr. Jonathan Wolk

   

1505 Brookdale Court

   

Winchester, VA 22601

   



        Any party may change the address to which notices are to be addressed by
giving the other party written notice in the manner herein set forth.

              11.   Waiver of Breach.    Waiver by either party of a breach of
any provision of this Agreement by the other shall not operate as a waiver of
any subsequent breach by such other party.

              12.   Entire Agreement.   This Agreement contains the entire
agreement of the parties in this matter and supersedes any other agreement, oral
or written, concerning the employment or compensation of the Employee by the
Company. It may be changed only by an agreement in writing signed by both
parties hereto.

              13.   409A Compliance.   The parties intend that this Agreement be
administered in compliance with Section 409A of the Code and the regulations
thereunder.

              14.   Governing Law.    This Agreement shall be governed by the
laws of the Commonwealth of Virginia, without regard to its choice of law
provisions.



              15.   Benefit.   This Agreement shall inure to the benefit of, and
shall be binding upon, and shall be enforceable by and against the Company, its
successors and assigns, and the Employee, his heirs, beneficiaries and legal
representatives.

              16.   Invalid Provisions.   It is not the intention of either
party to this Agreement to violate any public policy, or any statutory or common
law. If any sentence, paragraph, clause or combination of the same in this
Agreement is in violation of the law of any State where applicable, such
sentence, paragraph, clause or combination of the same shall be void in the
jurisdictions where it is unlawful, and the remainder of the Agreement shall be
binding on the Parties. However, the Parties agree, and it is their desire that
a court should substitute for each illegal, invalid or unenforceable covenant a
reasonable and judicially-enforceable limitation in its place, and that as so
modified the covenant shall be as fully enforceable as if set forth herein by
the Parties themselves in the modified form.

        IN WITNESS WHEREOF, the Employee and the Company have executed this
Agreement as of the day and year above written.

 

AMERICAN WOODMARK CORPORATION



 



 

By:

 

 

--------------------------------------------------------------------------------

          Mr. Kent Guichard           Chief Executive Officer

 

 

 

EMPLOYEE



 



 

By:

 

 

--------------------------------------------------------------------------------

          Mr. Jonathan Wolk           Vice President and Chief Financial Officer